Citation Nr: 0525422	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  00-09 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to an increased (compensable) evaluation for 
the duodenal ulcer disability.

2. Entitlement to service connection for a dental condition, 
claimed as secondary to the service-connected duodenal ulcer 
disability.

3. Entitlement to service connection for arthritis of the 
back, shoulders and neck, claimed as secondary to the 
service-connected residuals of a cervical cord injury.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The appellant served on active duty from December 1952 to 
September 1964. This case comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

As a result of the action taken herein, the issues of 
entitlement to an increased (compensable) evaluation for the 
duodenal ulcer disability; service connection for a dental 
condition, claimed as secondary to the service-connected 
duodenal ulcer disability; and service connection for 
arthritis of the back, shoulders and neck, claimed as 
secondary to the service-connected residuals of a cervical 
cord injury will be addressed in a separate decision based a 
de novo review of the evidence by the Veterans Law Judge who 
held the hearing in this appeal in June 2003.


FINDINGS OF FACT

1.  Veterans Law Judge Cheryl L. Mason held a hearing at the 
RO in Jackson, Mississippi, on June 18, 2003 concerning the 
appeal for entitlement to dental treatment secondary to 
service-connected ulcer; service connection for the back, 
shoulders and neck secondary to cervical spine disorder; and 
an increased rating for a duodenal ulcer.  

2.  Veterans Law Judge Mary Gallagher issued a decision of 
the Board, dated October 1, 2003, that denied a compensable 
evaluation for duodenal ulcer disability and secondary 
service connection for a dental condition, and remanded for 
additional development the issue of entitlement to service 
connection for arthritis of the back, shoulders and neck, 
claimed as secondary to the service-connected residuals of a 
cervical cord injury.




CONCLUSION OF LAW

Vacatur of the Board's October 1, 2003 decision concerning 
the issues of entitlement to an increased (compensable) 
evaluation for the duodenal ulcer disability; service 
connection for a dental condition, claimed as secondary to 
the service-connected duodenal ulcer disability; and service 
connection for arthritis of the back, shoulders and neck, 
claimed as secondary to the service-connected residuals of a 
cervical cord injury is warranted.   38 U.S.C.A. §§ 7103, 
7104, 7107 (West 2002); 38 C.F.R. §§ 20.904 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On June 18, 2003, Veterans Law Judge Cheryl L. Mason held a 
hearing at the RO in Jackson, Mississippi, concerning the 
appeal for entitlement to dental treatment secondary to 
service-connected ulcer; service connection for the back, 
shoulders and neck secondary to cervical spine disorder; and 
an increased rating for a duodenal ulcer.  

The veteran's claims folder was transmitted to the Board, but 
the record before the Board did not indicate that the June 
18, 2003 hearing had, in fact, been held, and the transcript 
of the June 18, 2003 hearing was not associated with the 
veteran's claims folder.  On October 1, 2003, a decision of 
the Board by Veterans Law Judge Mary Gallagher denied a 
compensable evaluation for duodenal ulcer disability and 
secondary service connection for a dental condition, and 
remanded for additional development the issue of entitlement 
to service connection for arthritis of the back, shoulders 
and neck, claimed as secondary to the service-connected 
residuals of a cervical cord injury.  This decision did not 
take into consideration the veteran's testimony and argument 
made at the June 18, 2003 hearing before the Board.

The veteran's claims folder has been returned to the Board, 
and the transcript of the June 18, 2003 hearing before the 
Board has now been associated with the veteran's claims 
folder.

Pursuant to 38 U.S.C.A. § 7107(c), except in the case of a 
reconsideration of a decision under 38 U.S.C.A. § 7103, the 
member or members of the Board designated by the Chairman of 
the Board to conduct the hearing before the Board shall 
participate in making the final determination of the claim.  
In the case of the Board's October 1, 2003 decision 
concerning the issues of entitlement to an increased 
(compensable) evaluation for the duodenal ulcer disability; 
service connection for a dental condition, claimed as 
secondary to the service-connected duodenal ulcer disability; 
and service connection for arthritis of the back, shoulders 
and neck, claimed as secondary to the service-connected 
residuals of a cervical cord injury, the member of the Board 
who had held the hearing did not participate in making the 
final determination of the first two claims.  Although the 
remand concerning the third issue does not constitute a final 
determination of that claim, see 38 C.F.R. § 20.1100(b) 
(2004), the remand instructions did not take into 
consideration the testimony and argument presented at the 
hearing before the Board.  

The Board may vacate an appellate decision at any time, 
either on the request of the veteran or his representative, 
or on the Board's own motion, when there has been a denial of 
due process. See 38 C.F.R. § 20.904(a) (2004). 

The Board finds that the Board's October 1, 2003 decision was 
improperly issued as the member of the Board who conducted 
the June 18, 2003 hearing concerning the issues decided in 
the October 1, 2003 decision did not participate in making 
the final determination of the claims for an increased 
(compensable) evaluation for the duodenal ulcer disability 
and for service connection for a dental condition, claimed as 
secondary to the service-connected duodenal ulcer disability, 
and the testimony and argument presented at the hearing 
before the Board were not taken into consideration concerning 
any of the issues.  As such the Board denied the veteran due 
process of law and the October 1, 2003 decision is hereby 
vacated in its entirety.




ORDER

The October 1, 2003 decision of the Board that denied a 
compensable evaluation for duodenal ulcer disability, denied 
secondary service connection for a dental condition, and 
remanded the issue of entitlement to service connection for 
arthritis of the back, shoulders and neck, claimed as 
secondary to the service-connected residuals of a cervical 
cord injury for additional development, is vacated in its 
entirety.  



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


